      9:21-cv-02118-RMG          Date Filed 07/14/21       Entry Number 1      Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Stephen Judge and                  )
Anjanette A. Judge,                )                            9:21-cv-2118-RMG
                                              Civil Action No. _____________________
                                   )
              Plaintiffs,          )
                                   )                      COMPLAINT
       vs.                         )                  [Jury Trial Demanded]
                                   )
S.C. Department of Transportation, )
Beaufort County, S.C., The Town of )
Hilton Head Island, First Baptist  )
Church Hilton Head Island, and     )
John Doe Corporation,              )
                                   )
              Defendants.          )
______________________________)

       COME NOW the Plaintiffs, by and through their undersigned counsel, complaining of

the above-named Defendant, and state their complaint as follows:

       1.      The Plaintiffs are citizens and residents of Tampa, Hillsborough County, State of

Florida.

       2.      Defendant S.C. Department of Transportation is an agency of the State of South

Carolina, and, at all times relevant herein, the agents, servants, and/or employees of this

Defendant were acting within the course and scope of said agency, service, and/or employment

and were acting within the scope of their official duties with this Defendant. Upon information

and belief, this Defendant either owns or maintains the section of Cordillo Parkway in the

vicinity of the incident which is the subject of this Complaint.

       3.      Defendant Beaufort County, S.C. is a county in the State of South Carolina,

whose agencies, offices, departments and related divisions are responsible for, but not limited to,

the design, maintenance, repair, construction, planning, assessment, reassessment, safety,

marking and control of the public roadways of Beaufort County, and, at all times relevant herein,
                                                 1
      9:21-cv-02118-RMG          Date Filed 07/14/21      Entry Number 1          Page 2 of 7




the agents, servants, and/or employees of the agencies, offices, departments and related divisions

of this Defendant were acting within the course and scope of said agencies, offices, departments

and related divisions and were acting within the scope of their official duties with this Defendant.

Upon information and belief, this Defendant either owns or maintains the section of Cordillo

Parkway in the vicinity of the incident which is the subject of this Complaint.

4.      Defendant The Town of Hilton Head Island is a municipality in the County of Beaufort,

State of South Carolina, whose offices, departments and related divisions are responsible for, but

not limited to, the design, maintenance, repair, construction, planning, assessment, reassessment,

safety, marking and control of the public roadways of the Town of Hilton Head Island, and, at all

times relevant herein, the agents, servants, and/or employees of the offices, departments and

related divisions of this Defendant were acting within the course and scope of said offices,

departments and related divisions and were acting within the scope of their official duties with

this Defendant. Upon information and belief, this Defendant either owns or maintains the

section of Cordillo Parkway in the vicinity of the incident which is the subject of this Complaint.

       5.      Defendant First Baptist Church Hilton Head Island is an owner and occupier of

certain lands adjacent to Cordillo Parkway, in the Town of Hilton Head Island, Beaufort County,

South Carolina. The church owed a duty to its members and the general public to not create a

nuisance over the public roadway and had actual or constructive knowledge of the dangerous

hazard and nuisance, including the diseased-condition of the tree, and also that the tree

encroached upon the lands of the public. This Defendant breached its duty in many particulars.

       6.      Defendant John Doe Corporation is an unknown corporation that contracted with

either one or more of the other above-named Defendants, individually or jointly, to inspect and

trim the trees along Cordillo Parkway.



                                                 2
      9:21-cv-02118-RMG         Date Filed 07/14/21      Entry Number 1       Page 3 of 7




       7.      There is complete diversity of citizenship of the parties to this action, and the

amount in controversy exceeds the jurisdictional amount required of $75,000.00

       8.      This Court has subject matter jurisdiction over these proceedings pursuant to 28

U.S.C. §1332, and venue is proper.

       9.      All acts and events described herein occurred in Beaufort County, South Carolina.

       10.     This is an action to recover for the injuries and damages caused to Plaintiffs as a

result of the negligence of the governmental Defendants and is brought pursuant to the South

Carolina Tort Claims Act, §15-78-10, et seq., South Carolina Code of Laws (1976), as amended,

as well as for South Carolina Common Law claims against the remaining Defendants for both

nuisance and negligence.

       11.     On or about July 17, 2019, Plaintiff Anjanette A. Judge was operating a motor

vehicle on Cardillo Parkway on Hilton Head Island, in Beaufort County, State of South Carolina,

when, suddenly and without warning, a large rotten portion of a tree dislodged from its

dangerous overhanging position and fell directly upon the Plaintiff’s vehicle, causing her to

sustain serious and permanent bodily injuries and property damage.

       12.     At all times pertinent hereto, Plaintiff Anjanette A. Judge was operating her

vehicle in a safe, prudent and legal manner and, as a user of the highways of the State of South

Carolina, was owed a duty of ordinary care and assumed no risk of injury.

       13.     Defendants owed a duty to Plaintiffs and others to maintain its roads in a safe

condition, free from hazards and risks of harm.

       14.     Defendants had actual knowledge of the unsafe condition existing on Cordillo

Parkway at the time of the incident complained of herein. The Plaintiffs allege that the tree was

overhanging the roadway, creating a hazard, and the Defendants knew it. Additionally and



                                                  3
       9:21-cv-02118-RMG         Date Filed 07/14/21      Entry Number 1       Page 4 of 7




further, the Defendants knew or should have known of the dangerously-diseased condition of the

tree and its offending limb.

        15.     Upon information and belief, all Defendants, through their agents, servants,

and/or employees, knew, or in the exercise of reasonable care, should have known that the rotten

portion of the tree overhanging over the roadway on Cordillo Parkway rendered the roadway

potentially hazardous and unreasonably dangerous for those using the roadway, including the

Plaintiff.

        16.     Defendants, through their agents, servants, and/or employees, knew or should

have known that allowing access to motor vehicles on Cordillo Parkway presented a very

dangerous hazard and serious risk of injury to those using the roadway, including the Plaintiff.

        17.     While Defendants knew or reasonably should have known of the unsafe and

dangerous condition on Cordillo Parkway, they continued to make it accessible to motor

vehicles.

        18.     Prior to this incident, Defendants should have removed this potential and

dangerous hazard before continuing to allow persons, including the Plaintiff, to operate motor

vehicle on the roadway.

        19.     Defendants further knew or should have known that no warnings had been put in

place to alert the operators of motor vehicles on Cordillo Parkway of the risk that they may be hit

by a falling tree.

        20.     Defendants also further knew or should have known that no safeguards or other

protective devices were put in place to prevent hazardous, unsafe and dangerous conditions such

as this from occurring to keep operators of motor vehicles on the roadway safe from harm.




                                                4
       9:21-cv-02118-RMG          Date Filed 07/14/21      Entry Number 1        Page 5 of 7




        21.     Defendants are responsible and vicariously liable for all of the negligent, reckless,

willful, wanton, and/or heedless acts and/or omissions of their agents, employees and/or

representatives under the doctrine of respondeat superior.

        22.     Plaintiff Anjanette A. Judge had a right to safety and protection by Defendants

while driving on the roadway without the fear of or actually being harmed and injured and

requiring medical attention.

        23.     Defendants had a duty to take reasonable precautions to provide for the safety and

protection of those using its roadways, including the Plaintiff.

        24.     At all times relevant hereto, Defendants were charged under South Carolina law

with a non-delegable duty to provide for the safety of persons using its roadway, and that duty

was breached.

        25.     Defendants had the duty, obligation and responsibility to oversee and supervise its

employees and to inspect its roadways prior to allowing the general public access, including the

Plaintiff.

        26.     As a result of the negligence of these Defendants, Plaintiffs suffered serious,

severe and painful bodily injury and other damages.

        27.     The injuries and damages sustained by Plaintiffs were due to and caused by and

were the direct and proximate result of the careless and reckless acts and omissions of

Defendants in one or more of the following particulars:

                (a)    In failing to exercise due care and to take safety precautions to warn of,
                       alert or eliminate unreasonably hazardous conditions on the roadways;

                (b)    In allowing persons, including the Plaintiff, who was lawfully on the
                       roadway, to operate a motor vehicle in an area when it knew or should
                       have known of hazardous and dangerous conditions then and there
                       existing;


                                                  5
      9:21-cv-02118-RMG            Date Filed 07/14/21      Entry Number 1       Page 6 of 7




               (c)       In failing to institute safety procedures or place safeguard devices to
                         prevent hazardous, unsafe and dangerous conditions on the roadway;

               (d)       In failing to establish and enforce such other measures as were necessary
                         and reasonable to protect persons, such as the Plaintiff, from physical
                         harm on the roadway;

               (e)       In permitting the right of way to be in a dangerous condition which
                         Defendants knew or should have known would give rise to a reasonable
                         risk of injury to the public, including the Plaintiff;

               (f)       In failing to make reasonable inspections of the right of way so as to
                         prevent the risk of injury to the public, including the Plaintiff, and to
                         ensure that the roadways are free from potentially hazardous conditions;

               (g)       In failing to properly maintain the right of way and keeping the right of
                         way in a reasonably safe condition for the public;

               (h)       In failing to supervise and oversee its employees, agents and servants in
                         their duties of maintaining the roadways in a safe condition, free of
                         hazards and risks of harm;

               (i)       In failing to follow generally accepted standards, practices and procedures;
                         and

               (j)       In failing to exercise the same degree of care as a reasonable prudent
                         person would under the same conditions then and there existing,

all of which combined were the direct and proximate cause of the Plaintiffs’ injuries and

damages complained of herein.

       28.     That by reason of the careless and reckless acts and conduct of Defendants as set

forth above, Plaintiffs, as the spouse of the other, have further been injured and damaged in the

following particulars:

               (a)       Plaintiff Stephen Judge was required to perform the normal activities and
                         household duties which Plaintiff Anjanette A. Judge had previously been
                         able to perform – past, present and future; and

               (b)       They lost the aid, company, companionship and consortium of each other,
                         including the ability to communicate with each other and to give and enjoy
                         a normal sexual relationship with each other free from pain – past, present
                         and future.

                                                  6
      9:21-cv-02118-RMG          Date Filed 07/14/21      Entry Number 1        Page 7 of 7




       29.     As a direct and proximate result of Defendants’ negligence, gross negligence,

willful and wanton conduct and total disregard for the safety of Plaintiff Anjanette A. Judge, as

well as Defendants’ willful failure to provide a safe place for Plaintiff to operate a motor vehicle

on its roadways, Plaintiffs were injured and damaged in the following particulars, to-wit:

               (a)     She experienced much pain and suffering – past, present and future;
               (b)     She suffered physical injuries;
               (c)     She incurred medical expenses – past, present and future;
               (d)     She suffered mental anguish, shock, embarrassment and humiliation;
               (e)     She underwent permanent changes to her body;
               (f)     She lost wages;
               (g)     Their normal activities were restricted – past, present and future;
               (h)     They suffered severe emotional pain and suffering – past, present and
                       future; and
               (i)     They suffered a loss of the enjoyment of their lives individually and with
                       each other – past, present and future,

all such injuries and damages to Plaintiffs’ great detriment in an amount of actual and punitive

damages to be determined by a jury.

       30.     Plaintiffs are informed and believe that they are entitled to actual and punitive

damages in an amount to be determined and awarded by a jury.

       WHEREFORE, Plaintiffs pray for judgment against Defendants in such actual and

punitive damages as may be awarded by a jury and for such other and further relief as this Court

may deem just and proper.

                                                     AKINS LAW FIRM, LLC

                                              By:    /s/ Dale Akins___________________
                                                     Dale Akins, Fed. ID No. 05641
Post Office Box 1547
Bluffton, South Carolina 29910
Telephone:     (843)757-7574
Facsimile:     (843) 757-7601
Email:         dakins@hargray.com
                                                     Attorney for Plaintiffs
Bluffton, South Carolina
July 14, 2021

                                                 7
